MEMORANDUM ***
James Clayworth, dba Clayworth Healthcare Pharmacy, and two Medicaid recipients, brought suit against Diana Bonta, in her official' capacity as Director of the California Department of Health Services, and the California Department of Health Services.1 Separately, a consortium of 14 Medi-Cal service providers and the Disabled Rights Union, a non-profit association of disabled persons, also brought suit against Bonta. From adverse judgments in district court, Bonta brought these appeals, which we have consolidated.
The legal issue here has been resolved by Sanchez v. Johnson, 416 F.3d 1051 (9th Cir.2005), filed this date, in which we held *679that neither Medicaid recipients nor providers have a private right to challenge California’s compliance with Medicaid provision § 30(A) under 42 U.S.C. § 1983.
The judgment of the district court is REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The case against the California Department of Health Services was eventually dismissed on the basis of Eleventh Amendment immunity and no cross-appeal has been filed.